DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-12 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rash (US 2021/0,089,316).

	Referring to claims 20, 19 and 1, Rash discloses an electronic device (fig. 12, system) comprising:
	a system bus (fig. 12, ring 1245);
	an external memory (fig. 12, memory 1231/1233);
	a central processing unit (fig. 12, cores 1201/1203); and
	a neural network processor (fig. 12, matrix operations circuitry 1251, 1211/1213), connected to both of the external memory and the central processing unit via the system bus, wherein the neural network processor is controlled by the central processing unit to acquire data to-be-processed (fig. 3, load tile data from memory interface 303 to data buffer 305) from the external memory, process (fig. 3, such as C+=A*B by FMA GRID309) 
	wherein the neural network processor comprises:
	a convolution processing unit (fig. 13, matrix operation circuitry 1327);
	a vector processing unit (fig. 13, vector circuitry 1323); and 
an instruction issue module (fig. 13, decode circuitry 1303, scheduler circuitry 1309), being in communication with the instruction issue module, the instruction issue module issues a plurality of instructions (fig. 13, microcode 1305) to the convolution processing unit and the vector processing unit in parallel (para.0138, parallel execution);
wherein the plurality of instructions comprises fine-grained instructions (fig. 13, microcode 1305), the instruction issue module to issue the fine-grained instructions to the convolution processing unit, wherein an operation corresponding to each fine-grained instruction takes just one clock cycle (fig. 22A, input matrix 2202 with cycle 1); and
the convolution processing unit to perform according to each of the fine-grained instructions, one dot product operation (para.0059, dot product) on data received on the convolution 

	As to claims 4 and 2-3, Rash discloses the processor of claim 1, comprising a scalar processing unit (fig. 13, scalar circuitry 1321) in communication with the instruction issue module, wherein the instruction issue module issues the plurality of instructions to the convolution processing unit and the vector/scalar processing unit in parallel within one clock cycle (fig. 22A, cycles 1/2/3).

	As to claims 5-7. Rash discloses the processor of claim 1, comprises a scalar processing unit (fig. 13, scalar circuitry 1321)/a shaping processing unit (fig. 13, SIMD circuitry 1323) in communication with the instruction issue module, wherein the instruction issue module issues the plurality of instructions to the convolution processing unit and the vector/scalar/shaping processing unit in parallel, according to types of the plurality of instructions (fig. 13, microcode 1305).

	As to claims 11, 9-10 and 12, Rash discloses the processor of claim 9, comprises a scalar processing unit (fig. 13, scalar 

	As to claim 15, Rash discloses the processor of claim 9, comprises an instruction storage module (fig. 13, instruction storage 1301) in communication with the instruction issue module, wherein the instruction storage module stores part or all instructions required to be issued by the instruction issue module.
	
	As to claims 16-18, Rash discloses the processor of claim 15, comprising: a system bus interface (fig. 12, ring 1245), in .

Allowable Subject Matter
Claims 13-14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: The claim feature of convolution processing unit as recited in claims 13-14.

Response to Arguments
Applicant’s arguments filed 02/24/2022, have been fully considered, but they are moot in view of new grounds of rejection, as set forth in the art rejections above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See M.P.E.P 707.05(c).
US 10,997,273 discloses neural network processor with both vector and matrix processing in parallel.

Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, this action is made final.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire in THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136 (a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182